 



Exhibit 10.30
APRIA HEALTHCARE GROUP INC.
2003 PERFORMANCE INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AWARD AGREEMENT
          THIS STOCK APPRECIATION RIGHTS AWARD AGREEMENT (this “Award
Agreement”) dated                      by and between APRIA HEALTHCARE GROUP
INC., a Delaware corporation (the “Corporation”), and                      (the
“Grantee”) evidences the award (the “Award”) granted by the Corporation to the
Grantee of the number of stock appreciation rights (the “SARs”) first set forth
below.



             
Number of SARs:1
          Award Date:                               
 
           
Base Price per SAR:1
                             Expiration Date:1,2                     

Vesting1,2 The Award shall become vested as to one-fourth of the total number of
SARs subject to the Award on each of the first, second, third and fourth
anniversaries of the Award Date.
          The Award is granted under the Apria Healthcare Group Inc. 2003
Performance Incentive Plan (the “Plan”) and subject to the Terms and Conditions
of Stock Appreciation Rights (the “Terms”) attached to this Award Agreement
(incorporated herein by this reference) and to the Plan. The Award has been
granted to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. Capitalized terms
are defined in the Plan if not defined herein. The parties agree to the terms of
the Award set forth herein. The Grantee acknowledges receipt of a copy of the
Terms, the Plan and the Prospectus for the Plan.

              “GRANTEE”   APRIA HEALTHCARE GROUP INC.     a Delaware corporation
 
           
 
                         
Signature
  By:                  
 
           
 
  Print   Name:                  
Print Name
           
 
           
 
  Title:                  

CONSENT OF SPOUSE
          In consideration of the Corporation’s execution of this Award
Agreement, the undersigned spouse of the Grantee agrees to be bound by all of
the terms and provisions hereof and of the Plan.

         
 
             
Signature of Spouse
  Date    

 

1   Subject to adjustment under Section 7.1 of the Plan.   2   Subject to early
termination under Section 4 of the Terms and Section 7.4 of the Plan.

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

1.   Vesting; Limits on Exercise.

          The Award shall vest and become exercisable in percentage installments
of the aggregate number of SARs subject to the Award as set forth on the cover
page of this Award Agreement. The SARs may be exercised only to the extent the
SARs are vested and exercisable.

  •   Cumulative Exercisability. To the extent that the SARs are vested and
exercisable, the Grantee has the right to exercise the SARs (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the SARs.     •   No Fractional SARs. Fractional SARs
shall be disregarded, but may be cumulated.     •   Minimum Exercise. No fewer
than 100 SARs (subject to adjustment under Section 7.1 of the Plan) may be
exercised at any one time, unless the number exercised is the total number at
the time exercisable under the Award.

2.   Continuance of Employment/Service Required; No Employment/Service
Commitment.

          The vesting schedule requires continued employment or service through
each applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Award Agreement.
Employment or service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Grantee to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided in Section 4 below or under
the Plan.
          Nothing contained in this Award Agreement or the Plan constitutes a
continued employment or service commitment by the Corporation or any of its
Subsidiaries, affects the Grantee’s status, if he or she is an employee, as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the Grantee’s
other compensation.

3.   Exercise and Payment of SARs.

          3.1 Method of Exercise. The SARs shall be exercisable by the delivery
to the Secretary of the Corporation (or such other person as the Administrator
may require pursuant to such administrative exercise procedures as the
Administrator may implement from time to time) of a written notice stating the
number of SARs to be exercised pursuant to the Award or by the completion of
such other administrative exercise procedures as the Administrator may require
from time to time. If the Grantee is at the relevant time subject to the insider
trading policies of the Corporation, the SARs shall be exercised only during a
window period in which trades in the equity securities of the Corporation by the
Grantee are permitted under such policies.

1



--------------------------------------------------------------------------------



 



          3.2 Payment of SARs.
          (A) Amount. Upon the exercise of the SARs and the attendant surrender
of an exercisable portion of the Award, the Grantee will be entitled to receive
payment of an amount (subject to the tax withholding provisions of Section 3.3)
determined by multiplying:

  •   the difference (but not less than zero) obtained by subtracting the Base
Price of the SARs being exercised from the per-share fair market value
(determined in accordance with the applicable provisions of the Plan) of the
Common Stock of the Corporation as of the date of exercise (the “Exercise
Date”), by     •   the number of SARs being exercised.

          (B) Form of Payment. The amount determined under Section 3.2(A) will
be paid to the Grantee on or as soon as administratively practicable after the
Exercise Date by delivery to the Grantee of a number of shares of Common Stock
(either by delivering one or more certificates for such shares or by entering
such shares in book entry form, as determined by the Corporation in its
discretion) equal to (i) the amount of the payment determined under
Section 3.2(A), divided by (ii) the fair market value (determined in accordance
with the applicable provisions of the Plan) of a share of Common Stock as of the
Exercise Date. The Corporation’s obligation to deliver shares of Common Stock or
otherwise make payment with respect to the SARs is subject to the condition
precedent that the Grantee or other person entitled under the Plan to receive
any shares with respect to the SARs deliver to the Corporation any
representations or other documents or assurances required pursuant to
Section 8.1 of the Plan. The Grantee shall have no further rights with respect
to any SARs that are paid or that terminate pursuant to Section 4.
          (C) SARs Not Funded. SARs payable under this Award Agreement will be
paid from the general assets of the Corporation, and no special or separate
reserve, fund or deposit will be made to assure payment of the SARs. Neither
this Award Agreement nor any action taken pursuant to the provisions of this
Award Agreement will create, or be construed to create, a trust of any kind or a
fiduciary relationship between the Corporation and the Grantee (or any other
person). To the extent that the Grantee (or any permitted transferee) acquires a
right to receive payment pursuant to any SAR hereunder, such right will be no
greater than the right of any unsecured general creditor of the Corporation.
          3.3 Tax Withholding. Subject to Section 8.5 of the Plan, upon any
distribution of Common Stock in respect of the SARs, the Corporation shall, to
the extent it is legally permitted to do so, automatically reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
whole shares, valued at their then fair market value (with the “fair market
value” of such shares determined in accordance with the applicable provisions of
the Plan), to satisfy any withholding obligations of the Corporation or its
Subsidiaries with respect to such distribution of shares at the minimum
applicable withholding rates unless the Grantee has made other arrangements
approved by the Administrator to provide for such withholding. In the

2



--------------------------------------------------------------------------------



 



event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the SARs, the Corporation (or a Subsidiary)
shall be entitled to require a cash payment by or on behalf of the Grantee
and/or to deduct from other compensation payable to the Grantee any sums
required by federal, state or local tax law to be withheld with respect to such
distribution or payment.

4.   Early Termination of Award.

          4.1 Possible Termination of Award upon Change in Control. The Award is
subject to termination in connection with a Change in Control Event or certain
similar reorganization events as provided in Section 7.4 of the Plan, provided
that the then outstanding and otherwise unvested portion of the Award shall have
become fully vested as required or contemplated by Section 7.2 or 7.3 of the
Plan.
          4.2 Termination of Award upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Award or
pursuant to Section 4.1 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation or a Subsidiary, the following rules
shall apply (the last day that the Grantee is employed by or provides services
to the Corporation or a Subsidiary is referred to as the Grantee’s “Severance
Date”):

  •   other than as expressly provided below in this Section 4.2: (a) the
Grantee will have until the date that is 90 days after his or her Severance Date
to exercise the Award (or portion thereof) to the extent that it was vested on
the Severance Date, (b) the Award, to the extent not vested on the Severance
Date, shall terminate on the Severance Date, and (c) the Award, to the extent
exercisable for the 90-day period following the Severance Date and not exercised
during such period, shall terminate at the close of business on the last day of
the 90-day period;     •   if the termination of the Grantee’s employment is the
result of the Grantee’s voluntary Retirement (as defined below and other than a
termination by the Corporation or a Subsidiary for Cause as provided below),
then (a) the Grantee will have until the date that is 3 years after his or her
Severance Date to exercise the Award (or portion thereof) to the extent that it
was vested on the Severance Date, (b) the Award, to the extent not vested on the
Severance Date, shall terminate on the Severance Date, and (c) the Award, to the
extent exercisable for the 3-year period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-year period;     •   if the termination of the Grantee’s
employment is the result of the Grantee’s death or Disability (as defined
below), then (a) the Grantee (or his beneficiary or personal representative, as
the case may be) will have until the date that is 1 year after the Grantee’s
Severance Date to exercise the Award (or portion thereof) to the extent that it
was vested on the Severance Date, (b) the Award, to the extent not vested on the
Severance Date, shall terminate on the Severance Date, and (c) the Award, to the
extent exercisable for the 1-year period following the Severance Date and not

3



--------------------------------------------------------------------------------



 



      exercised during such period, shall terminate at the close of business on
the last day of the 1-year period;

  •   if the termination of the Grantee’s employment is the result of a
termination by the Corporation or a Subsidiary for Cause, the Award (whether
vested or not) shall terminate on the Severance Date.

          In all events, the Award is subject to earlier termination on the
Expiration Date of the Award or as contemplated by Section 4.1. The
Administrator shall be the sole judge of whether the Grantee continues to render
employment or services for purposes of this Award Agreement.
          Notwithstanding the foregoing (including, for purposes of clarity,
notwithstanding any provision above that would have otherwise resulted in the
termination of the outstanding and unvested portion of the Award on the
Grantee’s Severance Date), the then outstanding and otherwise unvested portion
of the Award shall be deemed to have been fully vested immediately prior to the
Grantee’s Severance Date in the event that the Grantee incurs a Qualifying
Termination. The Grantee shall be deemed to have incurred a “Qualifying
Termination” for this purpose if any of the following events occur:

  (a)   the Grantee’s Severance Date is the result of a termination of
employment by the Corporation or a Subsidiary without Cause within the period
that ends with a Change in Control Event and begins with the first to occur of
(i) the initial public announcement of the Change in Control Event, or (ii) the
90th day preceding the Change in Control Event,     (b)   the Grantee’s
Severance Date is the result of a termination of employment by the Corporation
or a Subsidiary for any reason other than Cause (and other than due to the
Grantee’s death or Disability) upon or at any time within two years following a
Change in Control Event, or     (c)   the Grantee’s Severance Date is the result
of a termination of employment by the Grantee for Good Reason upon or at any
time within two years following a Change in Control Event.

In the event that the Grantee’s Severance Date is more than 90 days preceding a
Change in Control Event (such that the vested portion of the Award generally
would have otherwise terminated before the Change in Control Event) and the
Grantee is entitled to deemed accelerated vesting pursuant to clause (a) above,
then, as to any portion of the Award that was deemed to become vested pursuant
to clause (a) above, such portion of the Award shall be deemed to have not
terminated prior to the closing of the Change in Control Event and the Grantee
shall be afforded a reasonable opportunity to exercise such portion of the Award
upon or immediately prior to the Change in Control Event.
          For purposes of the Award, “Retirement” means a termination of
employment by the Grantee that occurs both (a) upon or after the Grantee’s
attainment of age 55 and (b) upon or after the date when the sum of the
Grantee’s age and the Grantee’s years of service to the

4



--------------------------------------------------------------------------------



 



Corporation and its Subsidiaries (such years of service determined in accordance
with the rules for determining years of service under the Corporation’s 401(k)
Plan) is at least 60.
          For purposes of the Award, “Cause” means the occurrence of either or
both of the following: (a) the Grantee’s conviction for committing an act of
fraud, embezzlement, theft, or other act constituting a felony (other than
traffic related offenses or as a result of vicarious liability); or (b) the
willful engaging by the Grantee in misconduct that is significantly injurious to
the Corporation. However, no act or failure to act, on the Grantee’s part shall
be considered “willful” unless done, or omitted to be done, by the Grantee not
in good faith and without reasonable belief that the Grantee’s action or
omission was in the best interest of the Corporation.
          For purposes of the Award, “Disability” means a permanent disability
(within the meaning of Section 22(e)(3) of the Code or as otherwise determined
by the Administrator).
          For purposes of the Award, “Good Reason” means, without the Grantee’s
express written consent, the occurrence of any one or more of the following:
(a) a material reduction in the nature or status of the Grantee’s authorities,
duties, and/or responsibilities, (when such authorities, duties, and/or
responsibilities are viewed in the aggregate) from their level in effect on the
day immediately prior to the Change in Control Event; (b) a reduction in the
Grantee’s base salary from its highest level in effect at any point in the three
months preceding the Change in Control Event; a significant reduction in the
Grantee’s aggregate incentive opportunities under the Corporation’s short and/or
long-term incentive programs, as such opportunities exist immediately prior to
the Change in Control Event; (3) the failure of the Corporation to maintain the
Grantee’s relative level of coverage and accruals under the Corporation’s
employee benefit and/or retirement plans, policies, practices, or arrangements
in which the Grantee participates immediately prior the Change in Control Event
(both in terms of the amount of benefits provided, and amounts accrued) (for
this purpose, the Corporation may eliminate and/or modify existing programs and
coverage levels; provided, however, that the Grantee’s level of coverage under
all such programs must be at least as great as is provided to executives who
have the same or lesser levels of reporting responsibilities within the
Corporation’s organization); or (4) the Grantee is informed by the Corporation
that his or her principal place of employment for the Corporation will be
relocated to a location that is greater than fifty (50) miles away from the
Grantee’s principal place of employment for the Corporation immediately prior to
the Change in Control Event)

5.   Non-Transferability.

          The Award and any other rights of the Grantee under this Award
Agreement or the Plan are nontransferable and exercisable only by the Grantee,
except as set forth in Section 5.7 of the Plan.

6.   Notices.

          Any notice to be given under the terms of this Award Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address

5



--------------------------------------------------------------------------------



 



as either party may hereafter designate in writing to the other. Any such notice
shall be delivered in person or shall be enclosed in a properly sealed envelope
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Grantee is no longer employed by the
Corporation or a Subsidiary, shall be deemed to have been duly given five
business days after the date mailed in accordance with the foregoing provisions
of this Section 6.

7.   Plan.

          The Award and all rights of the Grantee under this Award Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference. In the event of a conflict or inconsistency between the terms and
conditions of this Award Agreement and of the Plan, the terms and conditions of
the Plan shall govern. The Grantee agrees to be bound by the terms of the Plan
and this Award Agreement (including these Terms). The Grantee acknowledges
having read and understanding the Plan, the Prospectus for the Plan, and this
Award Agreement and having had ample opportunity to consult (to the extent the
Grantee has determined it appropriate to do so) with his or her own legal, tax
and financial advisors regarding the Award. Unless otherwise expressly provided
in other sections of this Award Agreement, provisions of the Plan that confer
discretionary authority on the Board or the Administrator do not and shall not
be deemed to create any rights in the Grantee unless such rights are expressly
set forth herein or are otherwise in the sole discretion of the Board or the
Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.

8.   Entire Agreement.

          This Award Agreement (including these Terms and any other document
expressly referred to herein) and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Award Agreement may be amended pursuant to Section 8.6 of the Plan.
Such amendment must be in writing and signed by the Corporation. The Corporation
may, however, unilaterally waive any provision hereof in writing to the extent
such waiver does not adversely affect the interests of the Grantee hereunder,
but no such waiver shall operate as or be construed to be a subsequent waiver of
the same provision or a waiver of any other provision hereof.

9.   Governing Law.

          This Award Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without regard to conflict
of law principles thereunder.

10.   Effect of this Agreement.

          Subject to the Corporation’s right to terminate the Award pursuant to
Section 7.2 of the Plan, this Award Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

6



--------------------------------------------------------------------------------



 



11.   Counterparts.

          This Award Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

12.   Section Headings.

          The section headings of this Award Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.

13.   Arbitration.

          Any dispute or controversy arising under or in connection with this
Award Agreement shall be settled exclusively by arbitration, conducted before a
single neutral arbitrator in accordance with the American Arbitration
Association’s National Rules for Resolution of Employment Disputes as then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The fees and expenses of the arbitrator shall be borne by the
Company.

14.   [Stock Ownership Requirements.

          The Award and all rights of Grantee under this Award Agreement or in
connection with any Common Stock received pursuant to this Award Agreement are
and shall be subject to, and Grantee agrees to be bound by, all of the terms and
conditions of the Corporation’s Stock Ownership Requirements as in effect from
time to time.] [provision included in agreements for Senior Vice Presidents and
above]

15.   [Agreements Regarding Noncompetition and Nonsolicitation.

          Notwithstanding anything else contained herein to the contrary, the
right of the Grantee to the Award, as well as the right of the Grantee to or
with respect to any Common Stock or cash that is payable or has, at the relevant
time, previously been paid with respect to the Award (or any consideration
received in respect thereof, as the case may be) is subject to the terms and
conditions of the Grantee’s “Noncompetition and Nonsolicitation Agreement” with
the Corporation (or any similar or successor agreement, as applicable),
including any such agreement that may be entered into after the Award Date (the
Grantee’s “Noncompetition and Nonsolicitation Agreement”). This Award Agreement
is one of the Grantee’s Incentive Compensation Agreements as defined in such
Noncompetition and Nonsolicitation Agreement. By accepting the Award, and again
by accepting any payment of Common Stock or cash with respect to the Award, the
Grantee affirms his or her representations, covenants and agreements set forth
in his or her Noncompetition and Nonsolicitation Agreement and agrees that his
or her rights with respect to the Award and any such payment (or any
consideration received in respect thereof, as the case may be) are and shall
continue thereafter to be subject to such Noncompetition and Nonsolicitation
Agreement. ] [provision included in agreements for Division Vice Presidents and
above]

7